DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A, claims 1-6, 8-10, in the reply filed on 8/9/22 is acknowledged.
Claims 7, 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koop (US 2017/0326369).

    PNG
    media_image1.png
    388
    334
    media_image1.png
    Greyscale

 	Regarding claims 1, 3, Koop discloses the same invention as claimed (Figure 5 provided above for example), including an implantable medical device (abstract) comprising a plurality of deep tines configured to be advanced into a septum of a heart of a patient in different directions that are not parallel to a longitudinal axis of the IMD (Figure 5: 70, 80), wherein each deep tine of the plurality of deep tines is configured to deliver cardiac pacing to cardiac tissue distal to a chamber of the heart in which the IMD is implanted (abstract; Figure 2: LV electrodes), one or more shallow electrodes engageable with the septum (Figure 5: 64a), wherein the one or more shallow electrodes are configured to deliver cardiac pacing to the chamber of the heart in which the IMD is implanted (abstract; Figure 2: RV electrode).
 	Regarding claim 2, Koop discloses the one or more shallow electrodes are capable of delivering atrial therapy, and deep tines are capable of delivering ventricular therapy as recited (Figure 6).
 	Regarding claim 4, the deep tines of Koop are capable of delivering pacing to the locations recited due to proximity to the intended implant location (Figure 5).
 	Regarding claim 8, Koop discloses the deep tines are individually selectable as recited (Figure 3; Paragraphs 47-48: separate conductors 42 and 46).
 	Regarding claim 9, Koop discloses the deep tine spacing is in a range of 30-180 degrees (Figure 5 shows at least a configuration of about 180 degree separation).
 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koop (US 2017/0326369) in view of Hou (US 2014/0107723).
 	Regarding claims 5-6, Koop does not disclose the one or more shallow electrodes pierce the septum as recited.  However, Hou teaches an IMD with deep piercing electrodes and shallow electrodes (Figure 4A; Paragraph 89), where the shallow electrodes are also configured to pierce the septum, the shallow electrodes piercing to a shallower depth than the deep electrode, in order to further secure the IMD to the tissue.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Koop as taught by Hou to include piercing shallow electrodes as recited, in order to further secure the IMD to the tissue.
Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoegnelid (US 5,487,758) shows a lead-based IMD stimulating the ventricle from the atrium.
Muhlenberg (US 2006/0224224) shows a trans-septal lead secured with distal deep tines of an occluder and proximal shallow tines.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792